                                         NO. 2020-37989

THE STATE OF TEXAS                                §                 IN THE DISTRICT COURT
                                                  §
V.                                                §              OF HARRIS COUNTY, TEXAS
                                                  §
THIRTEEN PALLETS OF INDUSTRIAL                    §
OILFIELD HOSES AND FIVE PALLETS                   §
OF BLOWOUT PREVENTERS                             §               269TH JUDICIAL DISTRICT



                                         APPENDIX “A”


                             INDEX OF MATTERS BEING FILED

     1. Plaintiff’s Notice of Seizure and Intended Forfeiture;

     2. Plaintiff’s First Amended Notice of Seizure and Intended Forfeiture;

     3. Plaintiff’s Second Amended Notice of Seizure and Intended Forfeiture;

     4. Special Appearance of T.S.D. S.R.L.;

     5. T.S.D. S.R.L.’s Original Answer to Plaintiff’s Second Amened Notice of Seizure and
        Intended Forfeiture.




                                                 1
ITEM 1
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                                        2020-37989 / Court: 269




                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  M
                                     ar
                                       ily
                                          n
                                             Bu
                                               rg
                                                  es
                                                    sD
                                                       ist
                                                          ric
                                                              tC
                                                                 ler
                                                                    k
ITEM 2
                                                                                                       7/14/2020 1:23 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 44503931
                                                                                                    By: Wanda Chambers
                                                                                                Filed: 7/14/2020 1:23 PM
                                      NO. 2020-37989

THE STATE OF TEXAS                            §           IN THE DISTRICT COURT
                                              §
V.                                            §           OF HARRIS COUNTY, TX
                                              §
THIRTEEN PALLETS OF                           §           269TH JUDICIAL DISTRICT
INDUSTRIAL OILFIELD HOSES




                                                                            k
                                                                         ler
AND FIVE PALLETS OF BLOW
OUT PREVENTERS




                                                                      tC
                                                                  ric
     PLAINTIFF'S FIRST AMENDED NOTICE OF SEIZURE AND INTENDED
                            FORFEITURE




                                                               ist
                                                            sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                         es
       COMES NOW, the State of Texas as Plaintiff by and through her District Attorney



                                                      rg
for Harris County, Texas, and files this Amended Notice of Seizure and Intended Forfeiture
                                                     Bu
against THIRTEEN PALLETS OF INDUSTRIAL OILFIELD HOSES AND FIVE
                                                    n
PALLETS OF BLOW OUT PREVENTERS and incorporates for all intents and purposes
                                             ily


the Notice of Seizure attached to Plaintiff’s First Amended Notice of Seizure and Intended
                                           ar
                                        M




Forfeiture and alleges the following:
                                     of




                                               I.
                                   e




       This proceeding is brought under and by virtue of Chapter 59 of the Texas Code of
                              ffic




Criminal Procedure. Plaintiff alleges that discovery is intended to be conducted under
                           O




Discovery Plan Level 2, in accordance with Rule 190, of the Texas Code of Civil
                         y
                      op




Procedure, and affirmatively pleads that this suit is not governed under the expedited-action
                   C




process. Plaintiff does not seek monetary relief, rather the Plaintiff seeks a judgment that
                ial




the subject property is contraband and that it be forfeited to the state.
             fic




                                              II.
         of
       Un




       Jurisdiction is conferred upon this Court by virtue of Article V, Section 8 of the
Texas Constitution and Article 59.04 of the Code of Criminal Procedure, and the
occurrences recited hereinafter.
                                              III.
       Plaintiff complains of ALI SHAVANDI, M, hereinafter referred to as
RESPONDENT, as owner and possessor of the THIRTEEN PALLETS OF INDUSTRIAL
OILFIELD HOSES AND FIVE PALLETS OF BLOW OUT PREVENTERS.
RESPONDENT ALI SHAVANDI, M may be served at his last known residence or place of
business at T.S.D. S.R.L. (TSD).
       T.S.D. S.R.L. (TSD), Office No. 114, Al Qayada Bldg., Dubai, U.A.E., is a foreign
limited liability company organized and existing under the laws of the United Arab




                                                                              k
Emirates, whose principal office is located at Office No. 114, Al Qayada Bldg., Dubai,




                                                                           ler
U.A.E. T.S.D. S.R.L., AND/OR secondary offices are located at SHARAF LOGISTICS




                                                                        tC
LLC, P.O. BOX 1179, JIBROO MUSCAT, 114, OM AND/OR PROLAZ MARIJE K.




                                                                    ric
KOZULIC 2/IV, VAT: 96907308927, RIJEKA HR 51000. (TSD) may be served with




                                                                 ist
process by serving the Texas Secretary of State at 1019 Brazos Street, Austin, Texas 78701




                                                              sD
as its agent for service because the Respondent engages in business in Texas but does not




                                                           es
maintain a regular place of business in Texas or a designated agent for service of process,


                                                        rg
and this suit arose from the Respondent’s business in Texas.
                                                     Bu
                                                 n
                                               IV.
                                              ily
                                            ar


       Plaintiff alleges that there was probable cause to seize said property and that said
                                        M




property is contraband as defined by Article 59.01 of the Code of Criminal Procedure and
                                      of




is thereby subject to forfeiture. Specifically, Plaintiff alleges that said property is either the
                                   e
                               ffic




proceeds gained from the commission of an offense, acquired with proceeds from the
                            O




commission of an offense, used or intended to be used in the commission of an offense,
                          y




and/or used or intended to be used to facilitate the commission of any offense enumerated
                       op




under Chapter 59.01(2) of the Texas Code of Criminal Procedure, including but not limited
                    C




to Chapter 34 and 71 of the Texas Penal Code, based upon the facts set forth in the attached
                 ial
              fic




and previously incorporated Notice of Seizure. Said property was seized on the 17th day
         of




JUNE, 2020, in Harris County, Texas.
       Un




                                               V.
       Plaintiff alleges that the above property bears no known liens or other encumbrances
by any other person or entity.
       WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that upon
hearing, this Court enter a finding that the THIRTEEN PALLETS OF INDUSTRIAL
OILFIELD HOSES AND FIVE PALLETS OF BLOW OUT PREVENTERS are
contraband and upon such finding to order the forfeiture of said property to the State of
Texas with the Harris County District Attorney's Office, acting as agent for the State, and
then to be administered and disposed of by said office in compliance with Article 59.06 of
the Code of Criminal Procedure.




                                                                         k
                                                                      ler
                                                                   tC
                                                 Respectfully submitted,




                                                               ric
                                                            ist
                                                 _________________________




                                                         sD
                                                 James Murphy




                                                      es
                                                 Assistant District Attorney
                                                 Harris County, Texas


                                                    rg
                                                 500 Jefferson, Suite 600
                                                Bu
                                                 Houston, Texas 77002
                                              n
                                                 Phone: (713) 274-5570
                                                 Facsimile: (713) 437-4967
                                           ily


                                                 Attorney Bar No. 24046500
                                         ar



                                                 Attorney for Plaintiff
                                     M




                                                 Email: murphy_james@dao.hctx.net
                                   of
                                  e
                             ffic
                        y O
                     op
                  C
               ial
             fic
         of
       Un
                                NOTICE OF SEIZURE

               INCIDENT NO. __SETEIG 05.2020.03_

TO THE DISTRICT ATTORNEY OF HARRIS COUNTY, TEXAS:

The undersigned peace officer, __CDR Beau Price_, who is duly employed by the following law
enforcement agency, _SETEIG/ Polk County Cstbl. Pct 1 Department, hereby notifies the Harris




                                                                              k
                                                                           ler
County District Attorney’s Office that the below-listed property was seized on or about the _17th_




                                                                        tC
day of _June_, 20_20_ by the SETEIG/ Polk County Cstbl. Pct 1 Department _:




                                                                    ric
                                                                 ist
Item 1.   13 pallets of Industrial Oilfield hoses located at DSV Air & Sea,




                                                              sD
19409 Kenswick Drive, Humble, Harris County, Texas 77338.




                                                          es
Item 2.     5 pallets of Blow out preventers located at the 15631 Export


                                                        rg
Plaza Drive, Suite 200, Houston Harris County Texas.
                                                    Bu
The undersigned peace officer believes that the seized property constitutes the proceeds
                                                 n
of a felony offense and is contraband, as defined by Chapter 59 of the Texas Code of
                                              ily

Criminal Procedure, based upon the following information, obtained in conjunction with
                                            ar


his own investigation:
                                        M




Based on the foregoing information, Your Affiant believes that the
                                      of




aforementioned items are contraband as defined under Chapter 59 of the
                                   e




Texas Code of Criminal Procedure and were intended to be used in the
                               ffic




commission of, or was purchased with the proceeds of the commission of a
felony enumerated under Federal Law and, therefore; the wiring of funds
                            O




across Texas state lines to further a federal felony is a violation of the Texas
                          y
                       op




Money Laundering Statue, Penal Code Chapter 34 (34.02 Money
Laundering). Affiant submits there is probable cause to believe the target
                    C




orders were ordered by Iranian procurement company TSD, and, through
                 ial




representations outlined above, were intended for use in Iran, and that no
              fic




party applied for, or was granted, a U.S. export license. Affiant further finds
         of




that the aforementioned items are in fact located in Houston, Harris County,
       Un




Texas. Affiant finds the export of U.S. origin oil field equipment to Iran
without the required export license from the U.S. Department of Treasury is
a federal felony under the laws of the United States, specifically: 50 U.S.
Code §1705 (IEEPA), 50 USC 4819 (2) Specific unlawful acts, the Export
Control Reform Act of 2018 (ECRA), 18 U.S. Code §554 (Smuggling) and 18
U.S. Code §1956(a)(2) (Money Laundering), 50 USC 4819 (2) Specific
unlawful acts, Iranian Transactions Regulations – based on violations of 31
C.F.R. Part 560: U.S. Code of Federal Regulations (the “ITR”).
                                                     Beau Price_____________
                                                     Peace Officer’s Signature




                                                                       k
                                                                    ler
SWORN TO AND SUBSCRIBED before me on this the _8___ day of _July_________ 20_20_.




                                                                 tC
                                                             ric
                                                     _____________________________




                                                          ist
                                                     Notary Public in and for
                                                     Harris County, Texas




                                                       sD
                                                                    Revised 01/31/2014 – Page 1of 5




                                                    es
                                                 rg
                                              Bu
                                            n
                                         ily
                                       ar
                                    M
                                 of
                               e
                            ffic
                       y O
                    op
                 C
               ial
            fic
        of
      Un
ITEM 3
                                                                                                        9/8/2020 1:35 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 46038781
                                                                                                    By: Wanda Chambers
                                                                                                 Filed: 9/8/2020 1:35 PM
                                      NO. 2020-37989

THE STATE OF TEXAS                            §           IN THE DISTRICT COURT
                                              §
V.                                            §           OF HARRIS COUNTY, TX
                                              §
THIRTEEN PALLETS OF                           §           269TH JUDICIAL DISTRICT
INDUSTRIAL OILFIELD HOSES




                                                                            k
                                                                         ler
AND FIVE PALLETS OF BLOW
OUT PREVENTERS




                                                                      tC
                                                                  ric
  PLAINTIFF'S SECOND AMENDED NOTICE OF SEIZURE AND INTENDED
                         FORFEITURE




                                                               ist
                                                            sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                         es
       COMES NOW, the State of Texas as Plaintiff by and through her District Attorney



                                                      rg
for Harris County, Texas, and files this Amended Notice of Seizure and Intended Forfeiture
                                                     Bu
against THIRTEEN PALLETS OF INDUSTRIAL OILFIELD HOSES AND FIVE
                                                    n
PALLETS OF BLOW OUT PREVENTERS and incorporates for all intents and purposes
                                             ily


the Notice of Seizure attached to Plaintiff’s Second Amended Notice of Seizure and
                                           ar
                                       M




Intended Forfeiture and alleges the following:
                                     of




                                               I.
                                   e




       This proceeding is brought under and by virtue of Chapter 59 of the Texas Code of
                              ffic




Criminal Procedure. Plaintiff alleges that discovery is intended to be conducted under
                           O




Discovery Plan Level 2, in accordance with Rule 190, of the Texas Code of Civil
                         y
                      op




Procedure, and affirmatively pleads that this suit is not governed under the expedited-action
                   C




process. Plaintiff does not seek monetary relief, rather the Plaintiff seeks a judgment that
                ial




the subject property is contraband and that it be forfeited to the state.
             fic




                                              II.
         of
       Un




       Jurisdiction is conferred upon this Court by virtue of Article V, Section 8 of the
Texas Constitution and Article 59.04 of the Code of Criminal Procedure, and the
occurrences recited hereinafter.
                                              III.
       Plaintiff complains of ALI SHAVANDI, M, hereinafter referred to as
RESPONDENT, as owner and possessor of the THIRTEEN PALLETS OF INDUSTRIAL
OILFIELD HOSES AND FIVE PALLETS OF BLOW OUT PREVENTERS.
RESPONDENT ALI SHAVANDI, M may be served at his last known residence or place of
business at T.S.D. S.R.L. (TSD).
       T.S.D. S.R.L. (TSD), Office No. 114, Al Qayada Bldg., Dubai, U.A.E., is a foreign
limited liability company organized and existing under the laws of the United Arab




                                                                              k
Emirates, whose principal office is located at Office No. 114, Al Qayada Bldg., Dubai,




                                                                           ler
U.A.E. T.S.D. S.R.L., AND/OR secondary offices are located at SHARAF LOGISTICS




                                                                        tC
LLC, P.O. BOX 1179, JIBROO MUSCAT, 114, OM AND/OR PROLAZ MARIJE K.




                                                                    ric
KOZULIC 2/IV, VAT: 96907308927, RIJEKA HR 51000. (TSD) may be served with




                                                                 ist
process by serving the Texas Secretary of State at 1019 Brazos Street, Austin, Texas 78701




                                                              sD
as its agent for service because the Respondent engages in business in Texas but does not




                                                           es
maintain a regular place of business in Texas or a designated agent for service of process,


                                                        rg
and this suit arose from the Respondent’s business in Texas.
                                                     Bu
                                                 n
       FURTHER, Plaintiff complains of T.S.D. S.R.L., hereinafter referred to as CO-
                                              ily

RESPONDENT, as co-owner and co-possessor of the THIRTEEN PALLETS OF
                                            ar



INDUSTRIAL OILFIELD HOSES AND FIVE PALLETS OF BLOW OUT
                                        M




PREVENTERS. CO-RESPONDENT, T.S.D. S.R.L., is a foreign limited liability company
                                      of
                                   e




organized and existing under the laws of the European Union and Italy, whose principal
                               ffic




office is located at Via Vigonese 81/A, 35127 Padova PD, Italy. T.S.D. S.R.L. may be
                            O




served with process by serving the Texas Secretary of State at 1019 Brazos Street, Austin,
                          y
                       op




Texas 78701 as its agent for service because the Co-Respondent engages in business in
                    C




Texas but does not maintain a regular place of business in Texas or a designated agent for
                 ial




service of process, and this suit arose from the Co-Respondent’s business in Texas.
              fic
         of




                                               IV.
       Un




       Plaintiff alleges that there was probable cause to seize said property and that said
property is contraband as defined by Article 59.01 of the Code of Criminal Procedure and
is thereby subject to forfeiture. Specifically, Plaintiff alleges that said property is either the
proceeds gained from the commission of an offense, acquired with proceeds from the
commission of an offense, used or intended to be used in the commission of an offense,
and/or used or intended to be used to facilitate the commission of any offense enumerated
under Chapter 59.01(2) of the Texas Code of Criminal Procedure, including but not limited
to Chapter 34 and 71 of the Texas Penal Code, based upon the facts set forth in the attached
and previously incorporated Notice of Seizure. Said property was seized on the 17th day
JUNE, 2020, in Harris County, Texas.




                                                                          k
                                            V.




                                                                       ler
       Plaintiff alleges that the above property bears no known liens or other encumbrances




                                                                    tC
by any other person or entity.




                                                                ric
       WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that upon




                                                             ist
hearing, this Court enter a finding that the THIRTEEN PALLETS OF INDUSTRIAL




                                                          sD
OILFIELD HOSES AND FIVE PALLETS OF BLOW OUT PREVENTERS are




                                                       es
contraband and upon such finding to order the forfeiture of said property to the State of


                                                    rg
                                                 Bu
Texas with the Harris County District Attorney's Office, acting as agent for the State, and
                                              n
then to be administered and disposed of by said office in compliance with Article 59.06 of
                                            ily

the Code of Criminal Procedure.
                                         ar
                                      M
                                   of




                                                 Respectfully submitted,
                                  e
                             ffic
                          O




                                                 _________________________
                        y




                                                 James Murphy
                     op




                                                 Assistant District Attorney
                   C




                                                 Harris County, Texas
                                                 500 Jefferson, Suite 600
                ial




                                                 Houston, Texas 77002
             fic




                                                 Phone: (713) 274-5570
         of




                                                 Facsimile: (713) 437-4967
       Un




                                                 Attorney Bar No. 24046500
                                                 Attorney for Plaintiff
                                                 Email: murphy_james@dao.hctx.net
                                NOTICE OF SEIZURE

               INCIDENT NO. __SETEIG 05.2020.03_

TO THE DISTRICT ATTORNEY OF HARRIS COUNTY, TEXAS:

The undersigned peace officer, __CDR Beau Price_, who is duly employed by the following law
enforcement agency, _SETEIG/ Polk County Cstbl. Pct 1 Department, hereby notifies the Harris




                                                                              k
                                                                           ler
County District Attorney’s Office that the below-listed property was seized on or about the _17th_




                                                                        tC
day of _June_, 20_20_ by the SETEIG/ Polk County Cstbl. Pct 1 Department _:




                                                                    ric
                                                                 ist
Item 1.   13 pallets of Industrial Oilfield hoses located at DSV Air & Sea,




                                                              sD
19409 Kenswick Drive, Humble, Harris County, Texas 77338.




                                                          es
Item 2.     5 pallets of Blow out preventers located at the 15631 Export


                                                        rg
Plaza Drive, Suite 200, Houston Harris County Texas.
                                                    Bu
The undersigned peace officer believes that the seized property constitutes the proceeds
                                                 n
of a felony offense and is contraband, as defined by Chapter 59 of the Texas Code of
                                              ily

Criminal Procedure, based upon the following information, obtained in conjunction with
                                            ar


his own investigation:
                                        M




Based on the foregoing information, Your Affiant believes that the
                                      of




aforementioned items are contraband as defined under Chapter 59 of the
                                   e




Texas Code of Criminal Procedure and were intended to be used in the
                               ffic




commission of, or was purchased with the proceeds of the commission of a
felony enumerated under Federal Law and, therefore; the wiring of funds
                            O




across Texas state lines to further a federal felony is a violation of the Texas
                          y
                       op




Money Laundering Statue, Penal Code Chapter 34 (34.02 Money
Laundering). Affiant submits there is probable cause to believe the target
                    C




orders were ordered by Iranian procurement company TSD, and, through
                 ial




representations outlined above, were intended for use in Iran, and that no
              fic




party applied for, or was granted, a U.S. export license. Affiant further finds
         of




that the aforementioned items are in fact located in Houston, Harris County,
       Un




Texas. Affiant finds the export of U.S. origin oil field equipment to Iran
without the required export license from the U.S. Department of Treasury is
a federal felony under the laws of the United States, specifically: 50 U.S.
Code §1705 (IEEPA), 50 USC 4819 (2) Specific unlawful acts, the Export
Control Reform Act of 2018 (ECRA), 18 U.S. Code §554 (Smuggling) and 18
U.S. Code §1956(a)(2) (Money Laundering), 50 USC 4819 (2) Specific
unlawful acts, Iranian Transactions Regulations – based on violations of 31
C.F.R. Part 560: U.S. Code of Federal Regulations (the “ITR”).
                                                     Beau Price_____________
                                                     Peace Officer’s Signature




                                                                       k
                                                                    ler
SWORN TO AND SUBSCRIBED before me on this the _8___ day of _July_________ 20_20_.




                                                                 tC
                                                             ric
                                                     _____________________________




                                                          ist
                                                     Notary Public in and for
                                                     Harris County, Texas




                                                       sD
                                                                    Revised 01/31/2014 – Page 1of 5




                                                    es
                                                 rg
                                              Bu
                                            n
                                         ily
                                       ar
                                    M
                                 of
                               e
                            ffic
                       y O
                    op
                 C
               ial
            fic
        of
      Un
ITEM 4
                                                                                                       12/14/2020 7:30 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 48900159
                                                                                                  By: PAM ROBICHEAUX
                                                                                               Filed: 12/14/2020 7:30 AM

                                         NO. 2020-37989

THE STATE OF TEXAS                               §                   IN THE DISTRICT COURT
                                                 §
V.                                               §               OF HARRIS COUNTY, TEXAS
                                                 §
THIRTEEN PALLETS OF INDUSTRIAL                   §
OILFIELD HOSES AND FIVE PALLETS                  §
OF BLOWOUT PREVENTERS                            §                 269TH JUDICIAL DISTRICT


                         SPECIAL APPEARANCE OF T.S.D. S.R.L.

        T.S.D. S.R.L., prior to filing any other pleading or motion or otherwise appearing in this

action, hereby files this special appearance for the sole purpose of objecting to the Court’s

exercise of personal jurisdiction over it, pursuant to Rule 120a of the Texas Rules of Civil

Procedure. T.S.D. S.R.L. asks the Court to sustain its special appearance and dismiss Plaintiff’s

suit against it.

        T.S.D. S.R.L. IS NOT SUBJECT TO PERSONAL JURISDICION IN TEXAS

        Texas courts may exercise jurisdiction over a nonresident Defendant such as T.S.D.

S.R.L. only if the exercise of jurisdiction is authorized by the Texas long-arm statute and

comports with state and federal constitutional guarantees of due process. Moki Mac River

Expeditions v. Drugg, 221 S.W.3d 569, 574 (Tex. 2007). The plaintiff bears the initial burden to

plead sufficient jurisdictional allegations to bring the nonresident defendant within the reach of

Texas’s long-arm statute. Old Republic Nat. Ins. Co. v. Bell, 549 S.W.3d 550, 559 (Tex. 2018).

        Plaintiff has not asserted, let alone established, a prima facie case that T.S.D. S.R.L. is

subject to the jurisdiction of a Texas court under the Due Process Clause of the Fourteenth

Amendment and the Texas Long Arm Statute. Indeed, this Court does not have either specific or

general personal jurisdiction over Defendant.


                                                 1
        When pleading a case against a nonresident, a plaintiff must allege facts that, if true,

would make a nonresident defendant subject to personal jurisdiction in a Texas court. See Kelly

v. Gen. Interior Constr., Inc., 301 S.W.3d 653, 657-58 (Tex. 2010). Personal jurisdiction does

not exist because Plaintiff’s Second Amended Notice of Seizure and Intended Forfeiture (“the

Petition”) does not contain any factual allegations that T.S.D. S.R.L. engaged in any acts in

Texas which would bring it within the scope of the Texas Long Arm Statute.                 Specific

jurisdiction does not exist, as none of Plaintiff’s claims in this case arise out of any of T.S.D.

S.R.L.’s conduct in or contacts with Texas. Bristol-Myers Squibb Co. v. Superior Court, ___

U.S. ___, 137 S. Ct. 1773, 1780, 198 L. Ed. 2d 395 (2017). Where there is no “affiliation

between the forum and the underlying controversy, principally an activity or occurrence that

takes place in the forum state,” specific jurisdiction does not exist “regardless of the extent of a

Defendant’s unconnected activities in the state.” Id. at 1781.

        The Petition merely contains a conclusory allegation that “this suit arose from [T.S.D.

S.R.L.]’s business in Texas,” which T.S.D. S.R.L. specifically denies. The Petition does not

allege any conduct by T.S.D. S.R.L. in Texas by which it purposefully availed itself of the

privilege of conducting activities within Texas, which allegedly gave rise to Plaintiff’s claims,

nor does it allege any nexus between any act or omission of T.S.D. S.R.L. in Texas and

Plaintiff’s claims. Because the conclusory allegations in the Petition are insufficient, T.S.D.

S.R.L. can meet its burden of proof by simply presenting evidence that it is not a Texas resident.

See Kelly, 301 S.W.3d at 658-59; Perna v. Hogan, 162 S.W.3d 648, 653 (Tex. App. – Houston

[14th Dist.] 2005, no pet. hist.).

        General jurisdiction does not exist because T.S.D. S.R.L. is not incorporated in Texas,

does not have its principal place of business in Texas, and does not have such continuous and




                                                 2
systematic contacts with Texas to render it “essentially at home” in Texas. BNSF Ry. Co. v.

Tyrrell, ––– U.S. ––––, 137 S. Ct. 1549, 1558, 198 L. Ed. 2d 36 (2017); Daimler AG v.

Bauman, 571 U.S. 117, 127, 134 S. Ct. 746, 187 L. Ed. 2d 624 (2014). “Normal in-state business

does not suffice to convey general jurisdiction.” Tyrrell, 137 S.Ct. at 1558–59 (concluding that

having 2,000 miles of railroad and more than 2,000 employees in the forum state does support

general jurisdiction). “Only a limited set of affiliations with a forum will render a defendant

amenable to general jurisdiction in that State.” Bristol-Myers Squibb Co. v. Superior Court, ___

U.S. ___, 137 S. Ct. 1773, 1780, 198 L. Ed. 2d 395 (2017).                 Moreover, “the place of

incorporation and principal place of business are paradigm bases for general jurisdiction.”

Daimler, 517 U.S. at 137. The test for general jurisdiction is a “high bar.” Old Republic Nat. Ins.

Co. v. Bell, 549 S.W.3d 550, 565 (Tex. 2018); Monkton Ins. Serv. v. Ritter, 768 F.3d 429, 432

(5th Cir. 2014)(It is “incredibly difficult to establish general jurisdiction in a forum other than the

place of incorporation or principal place of business.”).

                         INSUFFICIENT CONTACTS WITH TEXAS

1.     T.S.D. S.R.L. is an Italian limited liability company, organized and existing under the laws

       of Italy and the European Union, with its principal place of business in Padova, Italy.

2.     T.S.D. S.R.L. is a single member limited liability company. Its sole member is Ali

       Shahvandi.

3.     T.S.D. S.R.L. is not a resident of Texas. It does not maintain - and has never maintained

       - a place of business in Texas.

4.     Ali Shahvandi is likewise not a resident of Texas. He does not maintain - and has never

       maintained - a place of business or residence in Texas.




                                                  3
5.      Neither T.S.D. S.R.L. nor Ali Shahvandi have ever physically engaged in business in

        Texas.

6.      Neither T.S.D. S.R.L. nor Ali Shahvandi have ever manufactured products for sale in

        Texas or distributed products for sale into Texas.

7.      Neither T.S.D. S.R.L. nor Ali Shahvandi have ever rendered any services in Texas.

8.      Neither T.S.D. S.R.L. nor Ali Shahvandi maintain any offices, facilities or any other

        place of business in Texas, or have any employees in Texas.

9.      Neither T.S.D. S.R.L. nor Ali Shahvandi have any bank accounts or telephone numbers

        in Texas.

10.     Neither T.S.D. S.R.L. nor Ali Shahvandi have ever owned or possessed any real property

        in Texas, or applied for or received a loan of money in the State of Texas.

11.     Neither T.S.D. S.R.L. nor Ali Shahvandi have committed any tort, in whole or in part, in

        Texas.

12.     Neither T.S.D. S.R.L. nor Ali Shahvandi maintain substantial, continuous, and systematic

        contacts with Texas as to render them “essentially at home” in Texas.

13.     The alleged claims made the basis of this suit do not arise out of or result from any of

        T.S.D. S.R.L. or Ali Shahvandi’s contacts, if any, with Texas.

     EXERCISING JURISDICTION WOULD VIOLATE TRADITIONAL NOTIONS OF
                   FAIR PLAY AND SUBSTANTIAL JUSTICE

        Because T.S.D. S.R.L. does not have sufficient minimum contacts with Texas, this

Court’s exercise of jurisdiction over it would offend traditional notions of fair play and

substantial justice. See PHC-Minden L.P. v. Kimberly-Clark Corporation, 235 S.W.3d 163 (Tex.

2007); Daimler AG v. Bauman, 134 S.Ct. 746, 187 L.Ed.2d 624 (2014). In Bristol-Myers, the

Supreme Court noted that the “primary concern in determining personal jurisdiction is the



                                                  4
burden on the defendant.” 137 S.Ct. at 1780 (internal quotation marks and citation omitted).

“[R]estrictions on personal jurisdiction are more than a guarantee of immunity from inconvenient

or distant litigation. They are a consequence of territorial limitations on the power of the

respective States.” Id. (internal quotation marks and citation omitted).

                                         CONCLUSION

       This Court does not have jurisdiction over T.S.D. S.R.L. because it is not amenable to

process issued by the courts in the State of Texas. These courts do not have jurisdiction over

T.S.D. S.R.L. because it did not commit any act that would have put it on notice that it would be

subject to the jurisdiction of a Texas Court. First, the Plaintiff’s cause of action does not arise

from or relate to any conduct of T.S.D. S.R.L. in Texas. Second, T.S.D. S.R.L. does not have

those systematic and continuous contacts with the State of Texas that would constitutionally

support personal jurisdiction over it by the courts of the State of Texas. Third, the assertion of

personal jurisdiction over T.S.D. S.R.L. would so offend traditional notions of fair play and

substantial justice as to violate the constitutional requirements of due process.

       WHEREFORE, T.S.D. S.R.L. respectfully requests that this Court set this special

appearance for hearing before hearing any other plea, and that upon hearing, the Court sustain its

special appearance and enter a final judgment dismissing all of Plaintiff’s claims against it for

want of personal jurisdiction.

                                              Respectfully submitted,

                                              SHEEHY, WARE & PAPPAS, P.C.

                                              By:     /s/ George Caflisch
                                                     Giorgio “George” Caflisch
                                                     State Bar No. 03588720
                                              2500 Two Houston Center
                                              909 Fannin Street
                                              Houston, Texas 77010-1003


                                                  5
                                             (713) 951-1000
                                             (713) 951-1199 (Telecopier)
                                             gcaflisch@sheehyware.com
                                             Attorneys for T.S.D. S.R.L.

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via certified mail, return receipt requested, messenger delivery, e-filing, or facsimile
transmission on December 14, 2020, on all counsel of record.

                                                /s/ George Caflisch
                                                Giorgio “George” Caflisch
4063210v1




                                                6
ITEM 5
                                                                                                       12/14/2020 1:11 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 48918930
                                                                                                             By: Iris Collins
                                                                                               Filed: 12/14/2020 1:11 PM

                                          NO. 2020-37989

THE STATE OF TEXAS                                §                  IN THE DISTRICT COURT
                                                  §
V.                                                §               OF HARRIS COUNTY, TEXAS
                                                  §
THIRTEEN PALLETS OF INDUSTRIAL                    §




                                                                              k
OILFIELD HOSES AND FIVE PALLETS                   §




                                                                           ler
OF BLOWOUT PREVENTERS                             §                269TH JUDICIAL DISTRICT




                                                                        tC
                                                                    ric
T.S.D. S.R.L.’S ORIGINAL ANSWER TO PLAINTIFF’S SECOND AMENDED NOTICE
                   OF SEIZURE AND INTENDED FORFEITURE




                                                                 ist
                                                              sD
       T.S.D. S.R.L., subject to and without waiving its previously filed Special Appearance,




                                                             es
files this its Original Answer and Jury Demand and shows the Court:



                                                             rg
                                                      Bu
                        PARTY IDENTIFICATION INFORMATION
                                                      n
                                                ily

       T.S.D. S.R.L., an Italian limited liability company, organized and existing under the laws
                                             ar



of Italy and the European Union, with its principal place of business at Via Vigonovese 81/A,
                                          M
                                       of




35127 Padova, Italy, is the sole owner of the 13 pallets of industrial oilfield hoses and 5 pallets
                                    e




of blowout preventers that are the subject of this action.
                                ffic
                             O




                                      GENERAL DENIAL
                           y
                        op




       As authorized by Rule 92 of the Texas Rules of Civil Procedure, JLG enters a general
                     C




denial of all matters plead by Plaintiffs and requests that the Court require Plaintiffs to prove
                 ial




their charges and allegations by a preponderance of the evidence as required by the rules, statutes
              fic




and Constitution of the State of Texas.
         of
       Un




                                  AFFIRMATIVE DEFENSES

1.     Respondent did not acquire the property made the basis of this suit as a result of, or with

the proceeds from, the commission of any crime.




                                                  1
2.      Pleading in the alternative, the seizure of Respondent’s property was unlawful and not

supported by a warrant or probable cause. Plaintiff’s actions violated the constitutional and

statutory rights of Respondent under the Fourth, Fifth, and Fourteenth Amendments to the

United States Constitution and Article I, Section 9 of the Texas Constitution.




                                                                                  k
                                                                               ler
3.      Pleading in the alternative, Plaintiff does not have clean hands, and as a matter of equity,




                                                                            tC
should be stopped from prosecuting this forfeiture.




                                                                        ric
                       NOTICE OF USE OF DOCUMENTS PRODUCED




                                                                     ist
                                                                  sD
        Subject to and without waiving its Special Appearance, and pursuant to Rule 193.7 of the




                                                               es
Texas Rules of Civil Procedure, Defendant gives notice that all documents produced by the



                                                            rg
Plaintiff will be used at any pretrial proceeding or at the trial of this case.
                                                        Bu
                                          JURY DEMAND
                                                        n
                                                  ily

        Subject to and without waiving its Special Appearance, Defendant hereby formally
                                               ar
                                           M




makes a demand and application for a jury trial in this litigation, pursuant to Rule 216 of the
                                         of




Texas Rules of Civil Procedure. A jury fee is being tendered contemporaneously with the filing
                                      e
                                  ffic




of this Application.
                              O




        WHEREFORE, T.S.D. S.R.L. prays that, in the event the Court deny its special
                            y
                         op




appearance, that the Court, after notice and hearing or trial, enter judgment in T.S.D. S.R.L.’s
                       C




favor, award it costs of court, attorney’s fee and such other and further relief, at law or in equity,
                  ial
               fic




to which it may show itself justly entitled.
          of
        Un




                                                    2
                                             Respectfully submitted,

                                             SHEEHY, WARE & PAPPAS, P.C.

                                             By:    /s/ George Caflisch
                                                     Giorgio “George” Caflisch
                                                     State Bar No. 03588720




                                                                              k
                                             2500 Two Houston Center




                                                                           ler
                                             909 Fannin Street




                                                                        tC
                                             Houston, Texas 77010-1003
                                             (713) 951-1000




                                                                    ric
                                             (713) 951-1199 (Telecopier)
                                             gcaflisch@sheehyware.com




                                                                 ist
                                             Attorneys for T.S.D. S.R.L.




                                                              sD
                                CERTIFICATE OF SERVICE




                                                          es
                                                        rg
       I hereby certify that a true and correct copy of the above foregoing instrument has been
forwarded via certified mail, return receipt requested, messenger delivery, e-filing, or facsimile
                                                    Bu
transmission on December 14, 2020, on all counsel of record.
                                                    n
                                                /s/ George Caflisch
                                              ily
                                            ar


                                                Giorgio “George” Caflisch
                                        M




4064624v1
                                      of
                                   e
                               ffic
                          y O
                       op
                    C
                 ial
              fic
         of
       Un




                                                3
